888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jason Victor HAMM-BEY, Petitioner-Appellant,v.Terrie C. CHAVIS, Warden, Attorney General of the State ofMaryland, Respondents-Appellees.
No. 89-6584.
United States Court of Appeals, Fourth Circuit.
Submitted July 18, 1989.Decided Oct. 19, 1989.

Jason Victor Hamm-Bey, appellant pro se.
John Joseph Curran, Jr., Attorney General, Ann N. Bosse, Office of the Attorney General of Maryland, for appellees.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jason Victor Hamm-Bey appeals two orders of the district court which refused him habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  We affirm.


2
The district court correctly dismissed the two claims in which Hamm-Bey alleges that he was subjected to an unconstitutional search and that the state courts erred in finding no Fourth Amendment violation.  Hamm-Bey received a full and fair hearing on his Fourth Amendment claim in the state courts and further federal review is foreclosed.    Stone v. Powell, 428 U.S. 465 (1976).


3
Hamm-Bey claims that the trial judge denied him due process in refusing to allow him to withdraw, at the sentencing hearing, his plea of not guilty on stipulated facts.  Both this Court and the Maryland Court of Appeals have held that a plea of this kind is not the equivalent of a guilty plea.    See United States v. Tobin, 701 F.2d 1108 (4th Cir.1983);  Ingersoll v. State, 65 Md.App. 753, 501 A.2d 1373, cert. denied, 306 Md. 70, 507 A.2d 1984 (1986).  Hamm-Bey's request to withdraw his plea and undergo a jury trial was, in effect, a motion for a new trial.  Hamm-Bey disclaims any argument that he was ill-advised by his attorney in making the plea.  The state court found that his plea and his waiver of a jury trial were voluntarily made and that finding is supported by the record.  No constitutionally protected right was violated, and the district court properly denied relief on this claim.


4
Accordingly, the judgment of the district court is affirmed.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


5
AFFIRMED.